Citation Nr: 0405898	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  01-02 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the apportionment of the veteran's improved 
disability pension benefits to his estranged spouse and 
child, was properly terminated effective February 1, 1997.  

2.  Entitlement to an apportionment of the veteran's improved 
disability pension benefits to his estranged spouse.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to June 
1973.  

This appeal arises from a March 2000 determination and from a 
March 2000 Special Apportionment Decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which terminated apportionment of the veteran's pension for 
the benefit of the appellant and child, effective February 1, 
1997, and denied apportionment of the veteran's pension for 
the benefit of his spouse.  

The Board of Veteran's Appeals (Board) remanded the 
appellant's claim in June 2001 to have all parties notified 
as required by 38 C.F.R. § 20.3 (2003).  The remand also 
ordered the RO to request financial status reports from the 
veteran and the appellant.  Stegall v. West, 11  Vet. 
App. 268 (1998) holds that a remand by the Board confers on 
the veteran as a matter of law, the right to compliance with 
the remand orders.  It imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  In this 
instance the veteran and appellant were properly notified by 
letter and the RO issued them both appropriate supplemental 
statements of the case.  The appellant responded to the RO's 
request for financial status report, but the veteran did not 
respond.  The RO complied with the development ordered by the 
Board to the extent possible.  The claims are ready for 
appellate consideration.  




FINDINGS OF FACT

1.  The veteran was granted non-service connected pension 
benefits in a November 1994 rating decision.  On his 
application for benefits the veteran listed he had no income 
and crossed out the blanks for his spouse's income.  

2.  In August 1995 the RO allowed apportionment of the 
veteran's VA pension to his estranged wife and dependent 
child, K.  Beginning in July 1994, $300 was apportioned for 
the veteran's estranged wife and child, K.  

3.  In a August 1995 letter the appellant was informed of the 
apportionment and that she must report any change in the 
status of her dependents.  The letter also informed the 
appellant that the benefit was payable to her only so long as 
the veteran remained entitled to benefits at the same rate.  

4.  In February 1998 the appellant filed a claim for an 
increase in the apportionment and stated she was working at a 
part time job at minimum wage.  

5.  The RO verified in April 1998 that the veteran had begun 
receiving Social Security benefits in January 1996.  The 
veteran's last Social Security check was received in January 
1997.  

6.  The RO informed the appellant in April 1998 that they had 
received information from the Social Security Administration 
(SSA), which showed the veteran was in receipt of SSA 
benefits, effective January 1996, terminating effective 
January 1997.  The letter explained the veteran was receiving 
benefits under the Improved Pension program which reduced 
monetary entitlement dollar for dollar.  The veteran was not 
entitled to monetary benefits from February 1, 1996 to March 
1, 1997.  

7.  The RO in October 1999 informed the appellant they 
proposed terminating her apportionment, effective February 
1996 through January 1998, because they had verified she was 
employed and had earned income of $1,437 and 1,194 for 1996 
and both employers verified she was still employed.  She was 
informed the RO would reconsider her eligibility for 
apportionment from January 1, 1998.  

8.  The veteran was informed in October 1999 that his pension 
benefits were terminated effective February 1, 1996 through 
January 1998, because the RO had verified the veteran's 
spouse's income and found their income exceeded the maximum 
annual pension rate as set out in 38 C.F.R. § 3.23.  

9.  The RO in a Special Apportionment Decision dated in March 
2000 denied apportionment of the veteran's pension to his 
estranged wife.  

10.  The RO in March 2000 informed the appellant the 
veteran's benefits were terminated effective February 1, 
1997, and that no funds were available for apportionment.  

11.  In January 2001 the RO sent the appellant a letter 
explaining that her son, K was over the age of eighteen and 
could file for an apportionment of the veteran's pension on 
his own behalf, if he either remained in school, or was not 
in school and was determined to be a helpless child prior to 
the age of 18.  

12.  The RO did not receive an application for an 
apportionment from K or any of the information outlined for 
determining if he was a helpless child.  

13.  The appellant's income exceeds the veteran's income 
according to the most recent Financial Status Reports.  
Apportionment of the veteran's pension would cause undue 
hardship.  


CONCLUSIONS OF LAW

1.  The termination of apportionment of the veteran's pension 
benefits to his estranged wife and child, effective February 
1, 1997, was proper.  38 C.F.R. § 3.23 (1996).  

2.  An apportionment of the veteran's VA monthly disability 
pension benefits on behalf of his estranged spouse, is not 
warranted.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 
3.450, 3.451 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal there has been a 
significant change in the law.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. § 
5100 et seq. (West 2002), became law.  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits, which evidence, if any, 
the veteran is expected to obtain and submit, and which 
evidence will be obtained by VA.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In the instant case, the appellant filed her claim that is 
the subject of this appeal before the enactment of VCAA.  
However, the VA Office of General Counsel, after reviewing 
all of the relevant law and regulations, recently held that 
the regulatory provisions of 38 C.F.R. § 3.159 implementing 
the duty to notify and duty to assist provisions of the VCAA 
were expressly provided for retroactive application for all 
claims that were pending before VA on November 9, 2000.  As 
such, these regulatory provisions were construed to apply 
retroactively.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board. 38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
VCAA is applicable to claims or appeals pending before the 
RO or the Board on the date of its enactment.  

The appellant was informed of the actions of the RO and her 
appellate rights by letters dated in October 1999 and March 
2000.  The September 2000 statement of the case, June 2001 
Board remand and the April 2003 supplemental statement of the 
case all explained to her why the apportionment was 
terminated and why the RO denied an apportionment beginning 
in February 1998.  There is no further evidence to be 
obtained.  The RO has complied with the notice requirements 
of the VCAA.

The Board is cognizant of Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004), wherein the Court held that a 
VCAA notice must be provided to a claimant before the " 
initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  However, the 
decision that is the subject of this appeal was promulgated 
in March 2000, before the enactment of the VCAA.  Obviously 
VA could not inform the appellant of law that did not exist 
at the time of the termination of her apportionment and when 
she filed her current claim for same.  The Board also notes 
that the Veterans Benefits Act of 2003, P.L. 108-183, 117 
Stat. 2651 (Dec. 16, 2003) amended the VCAA to allow VA to 
make a decision on a claim before the expiration of a one 
year period from the notice required by the VCAA.  Further, 
as indicated above, the appellant has been advised which 
portion of evidence is to be provided by her and which 
portion VA will attempt to obtain in accordance with 
38 U.S.C.A. § 5103(a).  Accordingly, the Board finds that no 
further notice to the appellant or assistance in acquiring 
additional evidence is required by the new statute and 
regulations.

Moreover, the VCAA recognizes certain circumstances where VA 
will refrain from or discontinue providing assistance.  VA 
will refrain from providing assistance in obtaining evidence 
for a claim if the substantially complete application for 
benefits indicates that there is no reasonable possibility 
that any assistance VA would provide to the claimant would 
substantiate the claim.  VA will discontinue providing 
assistance in obtaining evidence for a claim if the evidence 
obtained indicates that there is no reasonable possibility 
that further assistance would substantiate the claim.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to the claimant's lack of legal eligibility for 
the benefit sought.  38 C.F.R § 3.159(d).

Furthermore, where the facts averred by a claimant cannot 
conceivably result in any disposition of the appeal other 
than affirmance of the decision, the case should not be 
remanded for development that could not possibly change the 
outcome of the decision.   The failure to carry out such 
required development under those circumstances is 
nonprejudicial error under 38 U.S.C.A. § 7261(b) (in 
conducting review of BVA decision, the Court shall take due 
account of the rule of prejudicial error); cf. Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (stating "strict 
adherence [to the law] does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case.  Such adherence 
would result in this Court's unnecessarily imposing 
additional burdens on the BVA and [the Secretary] with no 
benefit flowing to the veteran").  These legal principles 
were stated clearly in Valiao v. Principi, 17 Vet. App. 229 
(2003).  

The law, not the evidence, controls the outcome of this 
appeal (see Sabonis v. Brown, 6 Vet. App. 426 (1994)).  
Taking these factors into consideration, further expending of 
the VA's resources is not warranted and there is no prejudice 
to the appellant in proceeding to consider the claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).
  

Factual Background.  The veteran was granted non-service 
connected pension benefits in a November 1994 rating 
decision.  On his application for benefits, the veteran 
listed he had no income and crossed out the blanks for his 
spouse's income.  

In August 1995 the RO allowed apportionment of the veteran's 
VA pension to his estranged wife and dependent child, K.  
Beginning in July 1994, $300 was apportioned for the 
veteran's estranged wife and child, K.  

In a August 1995 letter the appellant was informed of the 
apportionment and that she must report any change in the 
status of her dependents.  The letter also informed the 
appellant that the benefit was payable to her only so long as 
veteran remained entitled to benefits at the same rate.  

In February 1998 the appellant filed a claim for an increase 
in the apportionment and stated she was working at a part 
time jog at minimum wage.  

The RO verified in April 1998 that the veteran had begun 
receiving Social Security benefits in January 1996.  The 
veteran's last Social Security check was received in January 
1997.  

The RO informed the appellant in April 1998 that they had 
received information from the Social Security Administration 
(SSA) which showed the veteran was in receipt of SSA benefits 
effective January 1996, terminating effective January 1997.  
The letter explained the veteran was receiving benefits under 
the Improved Pension program, which reduced monetary 
entitlement dollar for dollar.  The veteran was not entitled 
to monetary benefits from February 1, 1996 to March 1, 1997.  

The RO in October 1999 informed the appellant they proposed 
terminating her apportionment effective February 1996 through 
January 1998 because they had verified she was employed and 
had earned income of $1,437 and 1,194 for 1996 and both 
employers verified she was still employed.  She was informed 
the RO would reconsider her eligibility for apportionment 
from January 1, 1998.  

The veteran was informed in October 1999 that his pension 
benefits were terminated effective February 1, 1996 through 
January 1998, because the RO had verified the veteran's 
spouse's income and found their income exceeded the maximum 
annual pension rate as set out in 38 C.F.R. § 3.23.  

The RO in a Special Apportionment Decision dated in March 
2000 denied apportionment of the veteran's pension to his 
estranged wife.  

The RO in March 2000 informed the appellant the veteran's 
benefits were terminated effective February 1, 1997 and that 
no funds were available for apportionment.  

In January 2001 the RO sent the appellant a letter explaining 
that her son, K was over the age of eighteen and could file 
for an apportionment of the veteran's pension on his own 
behalf, if he either remained in school, or was not in school 
and was determined to be a helpless child prior to the age of 
18.  

The RO did not receive an application for an apportionment 
from K or any of the information outlined for determining if 
he was a helpless child.  

Relevant Laws and Regulations.  Generally, any or all of the 
VA disability compensation benefits payable to a veteran may 
be apportioned on behalf of a child not residing with the 
veteran if the veteran is not reasonably discharging his 
responsibility for that child's support.  See 38 C.F.R. § 
3.450(c) (2003).

Without regard to any other provision regarding 
apportionment, where financial hardship of the child is shown 
to exist, an apportionment may be made on behalf of such 
child on the basis of the facts in the individual case so 
long as the apportionment would not subject the veteran to 
undue economic hardship. In determining the basis for special 
apportionment, consideration will be given such factors as: 
amount of VA benefits payable; other resources and income of 
the veteran and those dependents in whose behalf 
apportionment is claimed; and special needs of the veteran, 
his dependents, and the apportionment claimants.  See 
38 C.F.R. § 3.451 (2003).

The maximum annual rates of improved pension for the 
following categories of beneficiaries shall be the amounts 
specified in 38 U.S.C.A. § 5121 and 1542 as increased from 
time to time under 38 U.S.C.A. § 5312.  38 C.F.R. § 3.23 
(2003).  

Analysis.  The first issue is whether or not the termination 
of the apportionment of the veteran's pension was proper.  
The appellant and her son were receiving an apportionment of 
the veteran's VA pension benefits.  

The regulations provide that all of any part of the pension 
pay payable on account of any veteran may be apportioned.  
38 C.F.R. § 3.350.  Although the RO granted the veteran non-
service connected pension in November 1994 his continued 
entitlement was dependent on whether his income was below the 
level authorized by 38 C.F.R. § 3.23.  When the appellant was 
notified of the apportionment she was told the payment was 
payable "only so long as the veteran remains entitled to 
benefits at the same rate."  The RO explained that if the 
veteran's entitlement changed it would probably affect 
benefits paid to her.  

The termination was proper because there were no benefits 
payable to the veteran beginning in February 1996 as their 
income exceeded the limits allowed by 38 C.F.R. § 3.23.  

The appellant has not disputed the facts as set out by the RO 
that the veteran was receiving SSA benefits and that she was 
employed.  The amount of pension payable had been calculated 
based on the veteran's application which listed that he had 
no income and did not report any income for the appellant.  
When the RO verified the receipt of SSA benefits by the 
veteran and the appellant's employment income they 
recalculated their income which exceeded that allowed by law 
for receipt of improved pension.  For that reason no pension 
was payable to the veteran from February 1996.  

The RO informed the appellant that she could again apply for 
apportionment effective from February 1998 and she did so.  
(The Board notes that because the veteran's son K is now over 
18 the RO informed the appellant he (her son) must file for 
an apportionment himself if he chose to do so.  The RO 
explained that if K was still in school or a helpless child 
he might still be eligible for an apportionment.  The claims 
folder does not include an application from K for 
apportionment effective from February 1998.)  See 38 C.F.R. 
§ 3.459(g).  

The second issue on appeal is whether to not the veteran's 
pension benefits should be apportioned to the appellant 
effective February 1998.  The regulations at 38 C.F.R. 
§ 3.451 provide that the basis for determining a special 
apportionment should include the following factors: the 
amounts payable, the special needs of the veteran and 
dependents, and the other resources of the veteran and those 
dependents seeking apportionment.  Apportionment is not to be 
granted if it would cause undue hardship to the veteran.  

The appellant submitted a Financial Status Report (FSR) in 
September 1998.  She reported that her net monthly income was 
$559.  She had no other assets besides furniture and a car.  
Her monthly expenses totaled $647.  In October 1998 the 
veteran submitted an FSR which revealed his only income was 
his VA check of $791(that was the rate paid after withholding 
for child B).  His monthly expenses were $800.  The veteran 
was unemployed, and was receiving VA benefits based on 
disability related to a cerebrovascular accident, psychosis 
and hypertension.  

In April 1999 the veteran submitted a FSR which indicated his 
income was pension of $807 a month and his monthly expenses 
were $1,045 a month.  The veteran had no other assets than a 
car.  

The appellant submitted a statement in October 1999.  She 
listed her monthly income of $976 a month.  She listed her 
assets as her house, car and furniture.  Her monthly expenses 
were $1533.  

In March 2000 the appellant submitted a FSR which revealed 
her income was $893 a month and her monthly expenses were $1, 
264.  The veteran submitted a FSR in April 2000 showing his 
income from pension was $831.  His expenses totaled $840 a 
month.  

In this case neither the veteran nor the appellant have 
sufficient income to cover all of their monthly expenses.  
Both the appellant and the veteran are experiencing financial 
hardship.  The appellant's current income exceeds the 
veteran's income from VA pension.  

The Board has concluded based on the financial status of both 
parties that apportionment of the veteran's VA pension 
benefits to the appellant would result in undue hardship to 
the veteran.  The law, not the evidence, determines the 
outcome of this appeal, and as a matter of law, the appeal of 
the termination of apportionment of the veteran's pension 
benefits to his estranged wife and child, effective February 
1, 1997, and the claim for apportionment of the veteran's VA 
pension for the benefit of his estranged spouse must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).





ORDER

The appeal of the termination of apportionment of the 
veteran's pension benefits to his estranged wife and child, 
effective February 1, 1997, is denied.  

An apportionment of the veteran's VA pension for the benefit 
of his estranged spouse is denied.  



	                        
____________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



